 

Case 1:20-cv-01994-GBD Document 23 Filed 01/04/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

—-- ee we ewww ee ee we we eR ee eee ee xX
LUIS E. BONANO, .
Plaintiff,
-against-
RAAB & LEVIT, INC. and JOHN DOE, intended
name of the unidentified truck driver, 20 Civ. 1994 (GBD)
Defendants.
ee eee ee eee eee ee eee ee eee eee Xx

GEORGE B. DANIELS, District Judge:

The initial conference scheduled to occur on January 5, 2021 at 9:30 a.m. is hereby cancelled.

Dated: January 4, 2021
New York, New York
SO ORDERED.

Pra iay & Dow

Cfo ROT. DANIELS
ITE STATES DISTRICT JUDGE

 
